06/03/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0273


                                      DA 19-0273
                                   _________________

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.                                                           ORDER

RANDY S. LAEDEKE,

             Defendant and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Randy S. Laedeke, to all counsel of
record, and to the Honorable Donald L. Harris, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                  Laurie McKinnon
                                                                         Justice, Montana Supreme Court
                                                                                    June 3 2020